Citation Nr: 0019029	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  97-29 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to a disability rating in excess of 30 percent 
for postoperative residuals of a left knee injury.  

Entitlement to an effective date earlier than July 1, 1997, 
for a grant of additional Department of Veterans Affairs 
compensation for the veteran's spouse.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to May 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, that denied an evaluated in excess of 30 percent 
for service-connected left knee disability and that an 
effective earlier than July 1, 1997, for a grant of 
additional VA compensation for the veteran's spouse.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  By a rating decision dated in June 1994, the evaluation 
for the veteran's service-connected left knee disability was 
increased from 20 to 30 percent disabling, effective from May 
1, 1994.  

3.  In June 1994, the RO notified the veteran in writing of 
the increase in his compensation benefits, effective from May 
1, 1994.  The notification letter also informed the veteran 
that he should complete and return the enclosed VA Form 21-
686c, Declaration of Status and Dependents.  

4.  The veteran did not respond to the RO's request, nor did 
he initiate an appeal of the June 1994 rating decision.  

5.  The service-connected left knee disability is manifested 
by chronic pain, anterior cruciate instability, an antalgic 
gait, slight limitation of knee flexion, mild joint line 
tenderness, crepitus, and degenerative arthritis of the knee 
visualized on X-rays, but ankylosis of the knee is not shown.  

6.  The postoperative left knee scars are not shown to be 
superficial.  

7.  No unusual or exceptional disability factors are shown 
with respect to the service-connected left knee disability.  

8.  The veteran's reopened claim for an increased rating for 
left knee disability was received in May 1997; his specific 
claim to amend his compensation award to included additional 
benefits for his spouse was received from the veteran's 
representative on June 11, 1997.  

9.  The RO notified the veteran in a letter dated June 27, 
1997, that his compensation award had been amended to include 
additional benefits for his spouse, effective July 1, 1997.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 
30 percent for postoperative residuals of a left knee injury 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5256, 5257 (1999).  

2.  The criteria for an effective date earlier than July 1, 
1997, for a grant of additional compensation benefits for the 
veteran's spouse have not been met.  38 U.S.C.A. §§ 1155, 
5107, 5110, 5111 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.31, 
3.400, 3.401 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability 
generally is a well-grounded claim).  The Board is satisfied 
that all relevant evidence has been obtained with respect to 
these claims and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1999), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected left knee disability at issue on this 
appeal.  The Board has found nothing in the historical record 
that would lead to the conclusion that the current evidence 
of record is not adequate for rating purposes.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where an increase in the disability 
rating is at issue following the filing of a reopened claim, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. at 58.  The evidence in 
closest proximity to the recent claim is the most probative 
in determining the current extent of impairment.  Id.  

The record indicates that the veteran injured his left knee 
prior to service and underwent a medial meniscectomy.  He had 
no further problems with the knee until he entered service 
and fell while in basic training, reinjuring the knee.  
Thereafter, he experienced decreasing use of the knee, pain 
and instability.  In August 1970, he underwent a left medial 
meniscectomy.  On VA examination in June 1971, the veteran 
complained of some left knee pain, morning stiffness, a 
tendency for the knee to give way, and limited movement of 
the knee.  An examination revealed an 81/2-inch medial 
parapatellar surgical scar.  The examiner reported that there 
was skin hypoesthesia "4/6" inches over the anteromedial 
aspect of the proximal left tibia due to a surgical lesion of 
the cutaneous nerve "often found after medial parapatellar 
approach to the knee of such length."  The examiner also 
reported that there were loosened anterior cruciate and 
lateral collateral ligaments of the left knee producing 
instability of the joint manifested by the veteran's 
complaints of the knee giving way.  There was, however, no 
evidence of degenerative changes in the joint.  There was no 
hydrops (edema).  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
786 (28th ed. 1994).  There were normal symmetrical reflexes, 
and there was no evidence of muscle atrophy.  The veteran had 
normal motor function and a normal sensory examination.  X-
rays showed a normal left knee.  The diagnoses were looseness 
of the left lateral collateral ligament of the knee and give-
away complaint due to "ligamentor" instability of the knee.  

A rating decision dated in September 1971 granted service 
connection on the basis of aggravation for postoperative 
residuals of a left knee injury and rated the disability 10 
percent disabling under Diagnostic Code 5299-5257, effective 
from separation.  

The 10 percent rating was continued until a rating decision 
in November 1986, which assigned a 20 percent evaluation 
under diagnostic codes 5257 and 5263, effective from June 2, 
1986.  The increased evaluation was based on clinical records 
showing what was felt to be moderate left knee disability, 
manifested by a positive drawer sign, complaints of pain and 
left knee instability while on a ladder with the knee giving 
way and with locking pain, and on X-ray evidence of a 4-
degree valgus stress.  A valgus osteotomy was contemplated 
within a few months.  The 20 percent rating was thereafter 
continued until the rating determination of June 1994, which 
assigned a 30 percent rating under Diagnostic Code 5257 for 
postoperative residuals of internal derangement of the left 
knee, effective from May 1, 1994, based on persistent 
symptoms of knee instability, a left knee arthroscopy, 
continuing pain, limited knee motion from zero to 100 degrees 
with pain and the fact that he wore a knee immobilizer and 
later was issued a cane after complaining that the knee gave 
way.  

The veteran's reopened claim for an increased rating for left 
knee disability was received in May 1997.  

Analysis

A.  Increased rating

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation; a 20 percent evaluation requires moderate 
impairment, while a 30 percent evaluation requires severe 
impairment.  38 C.F.R. § 4.71a, Code 5257.  

It is undisputed that the veteran has had significant left 
knee pathology since his injury in service, which required 
surgical intervention during service and on numerous 
occasions thereafter.  The issue, however, is the extent to 
which the veteran's knee pathology has resulted in functional 
impairment of his left knee under the ordinary conditions of 
life.  The Board is of the opinion that no more than severe 
knee impairment under Diagnostic Code 5257 is shown and that, 
accordingly, an evaluation higher than the 30 percent 
currently assigned is not warranted.  

Although the veteran has an antalgic gait favoring the left 
lower extremity, his limp was described as slight when he 
underwent a fee-basis orthopedic examination for VA in March 
1998.  It was reported that he did not require the use of a 
cane, despite the presence of a 2+ anterior drawer sign with 
evidence of quadriceps weakness and a slight extensor leg on 
the left.  Although definite muscle atrophy of approximately 
half an inch in circumference was seen at the left quadriceps 
compared to the right, the calf muscles were symmetrical, and 
there was normal muscle tone.  His reflexes were 2+ and 
symmetric with no specific sensory deficit.  Pathologic 
reflexes were absent.  There were multiple surgical scars 
about the left knee.  There was some crepitus and popping on 
manipulation, although less on the left than on the right.  
The peripheral pulses were present.  X-rays from December 
1997 were reviewed and were interpreted as showing some joint 
space narrowing at the medial compartment of the left knee 
and a small osteophyte at the superior patella.  The 
pertinent diagnostic impression was degenerative arthritis of 
the left knee, status post multiple operative procedures, 
continuing with significant instability consistent with loss 
of anterior cruciate function.  Occlusive peripheral vascular 
disease status post an aortofemoral bypass was also 
diagnosed.  

On a VA orthopedic examination in June 1998, it was it was 
reported that the veteran had persistent left knee pain and 
instability and had an altered gait for that reason.  It was 
noted that the veteran had an unstable left knee for which he 
had undergone multiple surgeries with multiple surgical scars 
that were well visible.  He also had globally decreased 
sensation in the left lower extremity probably related to his 
previous knee surgeries as well as to the harvesting of the 
saphenous vein for his recent cardiac procedure.  The 
diagnostic impressions were in agreement with those reached 
by the fee-basis orthopedic examiner the previous March.  

Although there is evidence of continuing left knee disability 
that might well eventually necessitate a left knee 
arthroplasty, an arthroplasty is not currently shown and was 
felt to be premature by the orthopedic examiner in March 
1998.  Although the record thus suggests that the left knee 
pathology will worsen in the future, evaluations are assigned 
based on currently demonstrated symptomatology.  Cf. 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) 
(allegations of future disability are not sufficient for an 
award of compensation).  The current medical evidence simply 
does not show ankylosis (fusion) of the left knee such as to 
warrant a higher evaluation under Diagnostic Code 5256.  On 
VA orthopedic examination in June 1998, the range of motion 
of the left knee was nearly full.  Although significant 
patellofemoral crepitations and some mild joint line 
tenderness were shown, the range of motion of the knee was 
from zero to 135 degrees without gross instability.  The 
normal range of motion of the knee is from zero to 140 
degrees.  38 C.F.R. § 4.71, Plate II (1999).  The left knee 
thus lacked only five degrees of full flexion and was normal 
on extension.  

Under Diagnostic Code 5260 of the rating schedule, a zero 
percent rating is assigned when flexion of the leg is limited 
to 60 degrees; a 10 percent evaluation is warranted when 
flexion is limited to 45 degrees; while a 20 percent rating 
may be assigned when flexion is limited to 30 degrees, and a 
30 percent rating may be assigned when flexion is limited to 
15 degrees.  

Under Diagnostic Code 5261, a zero percent rating is assigned 
when extension of the leg is limited to 5 degrees; a 10 
percent evaluation is warranted when extension is limited to 
10 degrees; a 20 percent evaluation is for application when 
extension is limited to 15 degrees; a 30 percent evaluation 
is warranted when extension is limited to 20 degrees; a 40 
percent evaluation is for application when extension is 
limited to 30 degrees; and a 50 percent evaluation may be 
granted for extension of the leg that is limited to 45 
degrees.  

In this case, however, extension of the veteran's left leg is 
shown to be full and flexion nearly so.  Thus, compensable 
limitation of motion of the left knee is not remotely 
approximated in this case.  See 38 C.F.R. § 4.7.  

The orthopedic examiner in March 1998 reviewed X-rays from 
December 1997 and interpreted them as showing some joint 
space narrowing at the medial compartment of the left knee 
and a small osteophyte at the superior patella.  The 
pertinent diagnostic impression was degenerative arthritis of 
the left knee, status post multiple operative procedures, 
continuing with significant instability consistent with loss 
of anterior cruciate function.  Under Diagnostic Code 5010 of 
the rating schedule, traumatic arthritis is rated as for 
degenerative arthritis under Diagnostic Code 5003.  Under the 
latter code, degenerative arthritis (hypertrophic or 
osteoarthritis), established by X-ray findings, is rated on 
the basis of the limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
When, as here, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  These 10 percent evaluations are 
combined, not added, under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  The knee is a major joint for 
this purpose under 38 C.F.R. § 4.45(f).  

The presence of arthritis in the left knee has been confirmed 
by X-ray studies.  The rule against pyramiding normally 
prohibits, except under very limited circumstances, rating 
the same service-connected disability under various 
diagnostic codes in order to artificially inflate the 
service-connected evaluation.  38 C.F.R. § 4.14 (1999).  
Rather, the diagnostic code is applied that best reflects the 
overall disability picture shown for the specific anatomical 
part involved.  The service-connected evaluation is assigned 
that most accurately reflects the degree of functional 
impairment shown by the evidence of record, which, in this 
case is Diagnostic Code 5257.  

A compensable evaluation under Diagnostic Code 5003 and 38 
C.F.R. § 4.59 may be assigned where there is painful motion 
with joint or periarticular pathology.  See Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991); see also Hicks v. 
Brown, 8 Vet. App. 417, 421 (1995) (under § 4.59, painful 
motion is considered limited motion even though a range of 
motion may be possible beyond the point when pain sets in).  
However, the rule in Lichtenfels is only applicable where 
there is "no actual limitation of motion" of the affected 
joint.  Lichtenfels v. Derwinski, 1 Vet. App. at 488 
(emphasis in original).  Despite the presence of pain and 
crepitus on motion of the left knee in the case at bar, the 
range of motion of the knee is actually limited on flexion, 
albeit only to a slight degree.  It is apparent that the rule 
in Lichtenfels is meant to apply in those situations in which 
there is full, but painful, motion of a service-connected 
joint.  In this case, however, the painful motion 
contemplated by 38 C.F.R. § 4.59 has been considered and 
subsumed in the 30 percent evaluation currently assigned.  38 
C.F.R. § 4.14.  Similarly, removal of semilunar cartilage 
from the knee joint warrants a 10 percent evaluation under 
Diagnostic Code 5259, but this rating is also subsumed in the 
current evaluation assigned, as is genu recurvatum under 
Diagnostic Code 5263.  38 C.F.R. § 4.14.  (A compensable 
rating under Diagnostic Code 5263 is a rating that would be 
assigned by analogy for valgus deformity of the left knee 
that was visualized by X-rays in the mid-1980's.)  

Despite the presence in this case of degenerative changes 
visualized in the left knee, the range of motion of the left 
knee does not meet the criteria for a zero percent rating 
under the applicable diagnostic codes (5260 and 5261).  
Accordingly, separate compensable evaluation under codes 5003 
for arthritis and 5257 for knee instability is not warranted 
because additional knee disability is not demonstrated.  
VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997) (if the veteran 
does not at least meet the criteria for a zero percent rating 
under either Diagnostic Code 5260 or Diagnostic Code 5261, 
there is no additional disability for which a rating may be 
assigned); see VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 (1998).  

In DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), the Court 
of Appeals for Veterans Claims held that in evaluating a 
service-connected joint disability, the Board erred in not 
adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court remanded the case to 
obtain a medical evaluation to determine whether pain 
significantly limited functional ability during flare-ups or 
when the joint was used repeatedly over a period of time.  
The Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
loss of range of motion due to any weakened movement, excess 
fatigability or incoordination.  

On the orthopedic examination for VA in March 1998, the 
veteran gave a history, which the record confirms, of long-
standing difficulties with his left knee resulting in 
multiple surgical procedures including a number of left knee 
arthroscopies with ligamental stabilization and repair.  It 
was reported that he had developed progressive pain, limited 
motion and degenerative changes despite these procedures, 
with resulting limping and preferential pressure on the right 
leg which, the veteran claimed, was now beginning to develop 
similar symptoms.  The examiner remarked that the veteran's 
left knee continued to be unstable, with some degenerative 
changes developing, which certainly would cause him to favor 
the left leg and limp.  On VA orthopedic examination in June 
1998, it was reported that the veteran had persistent left 
knee pain and instability and had an altered gait for that 
reason.  In testimony before a hearing officer at the RO in 
April 1998, the veteran credibly testified regarding his left 
knee symptoms, pointing out that he took pain medication for 
his knee that did helped him not at all.  He stated that a 
left knee replacement was contemplated.  

It is thus undisputed that the veteran manifests 
symptomatology contemplated by DeLuca.  However, in light of 
his nearly complete range of left knee motion on orthopedic 
examination in June 1998, it is not shown that the veteran 
experiences any significant functional loss due to pain that 
is not already contemplated in the 30 percent evaluation 
assigned.  Even if limiting pain were factored into the 
diagnostic codes for evaluating range of motion (5260 and 
5261), compensable evaluations would not result under either 
code because sufficiently limited motion would not even then 
be demonstrated.  

Under the provisions of 38 C.F.R. § 4.45, "[p]ain on 
movement, swelling, deformity or atrophy of disuse," as well 
as "[i]nstability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing" are 
relevant considerations in evaluating joint disabilities.  
VAOPGCPREC 9-98.  Although left knee instability is shown, 
the Board again finds that the 30 percent evaluation assigned 
was designed to take such functional loss into account.  In 
effect, the RO properly concluded that the functional loss 
described by the veteran was productive of severe knee 
impairment under Diagnostic Code 5257 but that symptomatology 
that could be said to more nearly approximate fusion of the 
knee was not shown.  38 C.F.R. § 4.7.  DeLuca envisions a 
scenario in which functional loss due to pain on flare-up, 
instability, weakened movement, excess fatigability or 
incoordination is to be expressed, if feasible, in terms of 
additional loss of range of motion.  As emphasized herein, a 
range of left knee motion lacking only five degrees of 
flexion reflects a disability picture in which any additional 
loss of range of motion that could be attributable to the 
DeLuca factors would yet be inadequate to show compensable 
limitation of motion under diagnostic codes 5260 and 5261.  
Accordingly, the Board is of the opinion that the 30 percent 
evaluation assigned under Code 5257 accurately reflects the 
actual degree of functional impairment demonstrated in this 
case under the ordinary conditions of life.  38 C.F.R. 
§§ 4.10, 4.40.  It follows that a basis for an increased 
schedular rating for service-connected left knee disability 
cannot be identified.  

The Board has considered whether an extraschedular evaluation 
is warranted under the provisions of 38 C.F.R. § 3.321(b)(1) 
(1999).  The provisions of § 3.321(b)(1) were furnished to 
the veteran and his representative in the statement of the 
case issued in August 1997.  An extraschedular evaluation may 
only be granted in the first instance by officials at the VA 
Central Office listed in that regulation.  Floyd v. Brown, 
9 Vet. App. 88, 94-95 (1996).  Those officials are the Under 
Secretary for Benefits (formerly the Chief Benefits Director) 
and the Director of the Compensation and Pension Service.  
Under 38 C.F.R. § 3.321(b)(1), an extraschedular evaluation 
is warranted only if the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  

Although the veteran has undergone numerous left knee 
surgeries, most of these have been arthroscopies and are not 
shown to have resulted in recent frequent periods of 
hospitalization such as to warrant extraschedular 
consideration.  Nor has the service-connected left knee 
disability, by itself, resulted in marked interference with 
employment.  It is undisputed that the left knee disorder has 
considerably affected the veteran's ability to perform a job 
requiring any significant endurance of the left lower 
extremity such as prolonged standing and walking, but it 
bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The left knee 
disability does not appear, at this stage, to constitute any 
more than the normal interference with employment that such a 
disability is likely to have and which is contemplated in the 
30 percent rating already assigned.  The rating schedule is 
designed to compensate for average impairments of earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (emphasis added).  Considerable loss of 
working time is thus contemplated in the 30 percent rating 
assigned.  It is highly significant that the orthopedic 
examiner in March 1998 felt that the aggregate of the 
veteran's orthopedic and medical problems, which also 
appeared to include chronic obstructive pulmonary disease, 
prevented him from pursuing gainful employment.  This 
essentially constitutes a medical finding that the left knee 
disability does not, by itself, represent the marked 
interference with employment contemplated by the provisions 
of 38 C.F.R. § 3.321(b)(1).  The Board therefore concludes 
that a remand to the RO for referral of this issue to the VA 
Central Office for initial consideration of an extraschedular 
evaluation is not warranted.  

The VA orthopedic examiner in June 1998 stated that the 
veteran had globally decreased sensation in the left lower 
extremity probably related to his previous knee surgeries as 
well as to the harvesting of the saphenous vein for his 
recent cardiac procedure.  The latter procedure was for 
nonservice-connected disability.  However, on VA examination 
in June 1971, the examiner noted the presence of an 81/2-inch 
medial parapatellar surgical scar and indicated that there 
was skin hypoesthesia 4/6 inches over the anteromedial aspect 
of the proximal left tibia due to a surgical lesion of the 
cutaneous nerve "often found after medial parapatellar 
approach to the knee of such length."  The record thus 
indicates that the surgical scars are adherent and result in 
some limitation of function of the anatomical part involved.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (1999).  However, the 
limitation of function of the left knee is contemplated in 
the 30 percent rating already assigned.  The recent evidence 
does not indicate - rather, it is silent regarding - whether 
the surgical scars are poorly nourished with repeated 
ulceration or tender and painful on objective demonstration.  
38 C.F.R. § 4.118, diagnostic codes 7803, 7804.  However, as 
indicated, the record suggests that the scars are adherent.  
As either rating under diagnostic codes 7803 or 7804 requires 
that the scars be superficial, the Board concludes that a 
separate compensable rating for the surgical scars under 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994), is not 
warranted.  

B.  Effective date

A rating decision dated in June 1994 granted an evaluation of 
30 percent for the service-connected left knee disability 
under Diagnostic Code 5257, effective from May 1, 1994.  The 
rating decision also granted a temporary total disability 
rating for convalescence under 38 C.F.R. § 4.30, effective 
from March 8, 1994.  The record shows that prior thereto, the 
knee disability had been rated as 20 percent disabling since 
May 1, 1991.  

On June 29, 1994, the RO notified the veteran in writing of 
the increase in his compensation benefits, effective from May 
1, 1994.  The notification letter also informed the veteran 
as follows:  

Complete and return the enclosed VA Form 
21-686c, Declaration of Status of 
Dependents.  It is essential that you 
provide complete dates and places for ALL 
marriages and terminations of marriages 
for both you and your spouse.  We also 
need your current spouse's social 
security number and date of birth.  
(Emphasis in original.)

The veteran did not respond to this request, nor did he 
initiate an appeal of the June 1994 rating decision.  He 
reopened his claim for an increased rating by filing an 
informal claim for increase in May 1997.  His specific 
written request to add his spouse to his account for the 
purpose of increased compensation benefits was received from 
the veteran's representative on June 11, 1997.  The request 
included a copy of a marriage certificate showing that the 
veteran and his current spouse were married in April 1970.  
Later that month, the RO notified the veteran that it had 
amended his compensation award to include additional benefits 
for his spouse, effective from July 1, 1997.  On June 30, 
1997, the veteran himself submitted a VA Form 21-686c, 
Declaration of Status of Dependents, together with supporting 
documentation showing that he had been married to his current 
spouse since April 1970.  In July 1997, the veteran submitted 
a request that he be paid additional compensation benefits 
for his spouse, retroactive to the date in May 1994 when his 
30 percent rating became effective.  The veteran stated that 
he had only recently learned that his spouse was not included 
in his benefits.  He said that he was under the impression 
that his spouse was already included in his benefits, that 
when he filed his original claim, he stated that he was 
married, and that he did not know that he had to request that 
his spouse be added to his benefits in these circumstances.  
He claimed that he was never notified that he had to do this.  

The veteran now asserts that he should receive additional 
compensation benefits for his spouse retroactive to May 1, 
1991.  He states that he filed a VA Form 21-686c with the RO 
in April 1991 reflecting his marital status.  The record 
confirms this.  However, as the RO held, the VA Form 21-686c 
was submitted in April 1991 because the veteran was granted a 
temporary total disability rating under 38 C.F.R. § 4.30 in a 
rating decision dated the previous month and dependents were 
added to that award.  At the end of the temporary total 
disability rating, however, the previous 20 percent rating 
was reinstated, effective May 1, 1991.  

The record shows that the 20 percent rating for the service-
connected left knee disability had been in effect since June 
2, 1986, and that this rating was continued on a number of 
occasions thereafter despite the veteran's attempts to secure 
an increase.  Although a number of temporary total disability 
ratings for convalescence were granted, the rating was 
reduced to 20 percent thereafter.  Although the veteran in 
December 1989 initiated an appeal of the rating continuation, 
he did not perfect his appeal following the issuance of a 
statement of the case in February 1990.  The reinstatement of 
the 20 percent rating, effective May 1, 1991, was not a 
qualifying disability rating for which dependents could be 
added to the veteran's award because it did not constitute an 
increase from his prior schedular rating.  

Under the provisions of 38 U.S.C.A. § 5110(f), an award of 
additional compensation on account of dependents based on the 
establishment of a disability rating in the percentage 
evaluation specified by law for the purpose shall be payable 
from the effective date of such rating, but only if proof of 
dependents is received within one year from the date of 
notification of such rating action.  Under 38 U.S.C.A. 
§ 5110(n), the effective date of the award of any benefit or 
any increase therein by reason of marriage or the birth or 
adoption of a child shall be the date of such event if proof 
of such event is received by VA within one year from the date 
of the marriage, birth, or adoption.  

Under 38 C.F.R. § 3.401(b), awards of additional compensation 
or pension for dependents are effective on the latest of the 
following dates:  

	(1) Date of claim.  This term means the following, 
listed in their order of applicability:  

		(i) Date of the veteran's marriage, or birth of his 
or her child, or, adoption of a child, if the evidence of the 
event is received within one year of the event; otherwise

		(ii) Date notice is received of the dependent's 
existence, if evidence is received within one year of the VA 
request.  

	(2)  Date dependency arises.  

	(3)  Effective date of the qualifying disability rating 
provided evidence of dependency is received within one year 
of notification of such rating action.  

(4)  Date of commencement of the veteran's award.  

For other increases, 38 C.F.R. § 3.401(b)(4) refers to the 
provisions of 38 C.F.R. § 3.400(o).  

Although the veteran maintains that he did not know that he 
had to complete a new VA Form 21-686c when the rating was 
increased in 1994, the RO's letter to him at that time, 
quoted above, specifically requested that he complete and 
file a new VA Form 21-686c.  The veteran asserts that he 
should not have to submit a new Declaration of Dependents 
every time the rating changes, but the RO's request for the 
form was reasonable in the circumstances of this case.  The 
veteran's prior 20 percent rating had been in effect since 
June 1986.  Although the veteran submitted a new VA Form 21-
686c in April 1991, the increase in his disability rating to 
30 percent occurred several years later based on a reopened 
claim received in April 1994.  By this time, for all the RO 
knew, the status of the veteran's dependents could have been 
quite different from what was reflected in the April 1991 
Declaration of Dependents.  The request for a new Declaration 
of Dependents contained in the June 1994 RO letter was 
perfectly reasonable in light of the increase in compensation 
then awarded.  The veteran's failure to respond to the RO's 
request meant that the RO was not informed of the actual 
status of his dependents between June 1994 and three years 
later, in June 1997, when documentation of the current status 
of his dependents was received by the RO.  It is immaterial 
that his marital status had not changed; it is only 
sufficient that it could have and that the RO therefore 
needed to establish the veteran's current marital status.  As 
more than a year had elapsed since both the increase in the 
disability rating to 30 percent and the request for a new VA 
Form 21-686c had occurred, the RO was entitled to make the 
increase in compensation for a spouse effective from the 
first day of the month following the month in which the claim 
for additional compensation for a spouse was received.  

This is because the law normally controlling in such cases 
does not appear to apply in the circumstances of this case.  
Section 3.401(b) of title 38, Code of Federal Regulations, 
was promulgated by VA under the authority of 38 U.S.C.A. 
§ 5110(f) and (n).  However, neither these statutory 
provisions nor the specific regulation seems to apply in this 
case.  The date of marriage constitutes the date of claim 
under 38 C.F.R. § 3.401(b) only if the evidence of the event 
is received within one year of the event and the marriage is 
the latest of the dates that could apply in the circumstances 
of the case.  The date notice is received of the dependent's 
existence is the effective date only if evidence is received 
within one year of the VA request.  Although the RO had been 
informed of the dependent's existence some years earlier, the 
RO was entitled to determine whether the marital status was 
the same when the increase occurred.  Hence, the RO requested 
updated information in June 1994, but the veteran did not 
respond within a year of the request.  The date dependency 
arises would not control in this case because here the date 
of marriage - April 1970 - is not the latest of the dates 
that could apply in the circumstances of this case.  The 
effective date of the qualifying disability rating, here May 
1, 1994, is not applicable because evidence of dependency was 
not received, as requested, within a year of notification of 
the rating action granting the increased evaluation for left 
knee disability to 30 percent.  The date of commencement of 
the veteran's award is not controlling because a review of 
this provision in the Code of Federal Regulations reveals 
that its statutory underpinnings are the provisions 
38 U.S.C.A. § 5110(f) and (n) cited above.  However, the 
effective date established under 38 U.S.C.A. § 5110(f) is 
keyed to the effective date of the rating action granting the 
benefit and the receipt of proof of dependents within a year 
following the date of notification of the grant.  The 
effective date established under 38 U.S.C.A. § 5110(n) is 
keyed to the award of any benefit or any increase therein by 
reason of marriage or the birth or adoption of a child and is 
the date of such event if proof of the marriage, birth or 
adoption is received by VA within a year from that date.  
This seems to contemplate such situations as a running award 
that is increased to include a dependent, effective with the 
date of the marriage, birth or adoption.  However, the 
qualifying event in this case (marriage of the veteran and 
his current spouse) is not the latest date contemplated by 
38 C.F.R. § 3.401(b).  

In order, therefore, to establish the appropriate effective 
date for the grant of additional compensation on account of 
the veteran's spouse, the Board must look to the provisions 
of 38 C.F.R. § 3.400(o), as indicated by § 3.401(b)(4).  With 
exceptions not applicable in this case, the rule for the 
establishment of an effective date of increased compensation 
under 38 C.F.R. § 3.400(o) is the date of receipt of claim or 
the date entitlement arose, whichever is later.  This 
represents the regulatory codification of the general 
statutory command, which is set forth in 38 U.S.C.A. 
§ 5110(a) and which provides:  

Unless specifically provided otherwise in 
this chapter, the effective date of an 
award based on an original claim, a claim 
reopened after final adjudication, or a 
claim for increase, of compensation, 
dependency and indemnity compensation, or 
pension, shall be fixed in accordance 
with the facts found, but shall not be 
earlier than the date of receipt of 
application therefor.  (Emphasis added.)  

The application for increased compensation based on the 
veteran's spouse was received in June 1997.  With an 
exception not applicable in this case, monetary benefits 
based on increased awards of compensation may not be made for 
any period prior to the first day of the calendar month 
following the month in which the award became effective.  
38 U.S.C.A. § 5111(a); 38 C.F.R. § 3.31.  For the purposes of 
38 C.F.R. § 3.31, the term "increased award" means an award 
which is increased because of an added dependent, increase in 
disability or disability rating, or reduction in income.  The 
term also includes elections of improved pension under 
section 306 of Pub. L. No. 95-588 and awards pursuant to 
paragraph 29 and 30 of the Schedule for Rating Disabilities.  
38 C.F.R. § 3.31(a).  

The Board is of the opinion that the RO assigned the earliest 
effective date possible for additional compensation benefits 
for the veteran's spouse.  The effective date that the RO 
assigned was based on the date of receipt of the application 
for that benefit, with proof of dependency, in June 1997.  
The payment of increased compensation for the veteran's 
spouse actually commenced on July 1, 1997, pursuant to the 
provisions of 38 U.S.C.A. § 5111(a) and 38 C.F.R. § 3.31 
outlined above.  The Board concludes that an earlier 
effective date for increased compensation based on the 
veteran's spouse is not warranted.  The appeal must 
accordingly be denied.  




ORDER

An increased evaluation for postoperative residuals of a left 
knee injury is denied.  

An effective date earlier than July 1, 1997, for the award of 
additional VA compensation for the veteran's spouse is 
denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

